Citation Nr: 1201814	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-18 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to January 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO) which granted service connection for PTSD and assigned a 30 percent evaluation effective May 19, 2006.  


FINDINGS OF FACT

1.  Prior to September 19, 2011 the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as anxiety and depression, sleep impairment, irritability, problems with concentration, suicidal ideation, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

2.  From September 19, 2011, the Veteran's PTSD is manifested by deficiencies in most areas such as work, family relations, mood, judgment, or thinking due to symptoms such as anxiety and depression, sleep impairment, irritability, problems with concentration, suicidal ideation, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  Prior to September 19, 2011, the criteria for a 50 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

2.  From September 19, 2011, the criteria for a 70 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a September 2006 letter, VA informed the Veteran of the evidence necessary to substantiate his initial claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The September 2006 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel  has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The Veteran's VA treatment records and VA authorized examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in March 2007 and September 2011.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria; and address the effects of the Veteran's service-connected PTSD on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the evidence in this case shows that the Veteran's PTSD has increased in severity over the course of the appeal, such that he exhibits symptoms that would warrant different ratings, the Board finds that a staged rating is for application.  

The Veteran was assigned a 30 percent disability rating for PTSD under Diagnostic Code 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2011); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.)

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id. GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

VA treatment records dated from 2006 to 2009 show that the Veteran has been treated at the VA mental health clinic for PTSD.  VA treatment records reflect symptoms of anxiety, difficulty with concentration, sleep difficulty, nightmares, and episodes of major depression.  The Veteran had a GAF score of 57 in February 2008.  

A March 2009 VA authorized examination included a review of the claims file and a discussion of the Veteran's medical history.  The Veteran attended group therapy at VA and was given medication.  He was single, had three sisters, and was living with his parents.  A mental status examination shows that the Veteran was properly dressed.  The Veteran's hygiene was good, grooming was good, and psychomotor activity was within normal limits.  There was no major disorder of speech.  Thought processes were coherent without tangentiality or looseness of associations.  The Veteran's affect was constricted but was appropriate.  His mood was depressed and anxious.  There was no delusional thinking, no hallucinations, and the Veteran denied suicidal and homicidal ideation.  The Veteran's intellectual functioning, memory for recent and remote events, and comprehension were judged to be intact and average.  Abstract thinking, concentration, and the Veteran's ability to do calculations were judged to be intact and average.  The Veteran's judgment was not impaired.  The Veteran was diagnosed with chronic PTSD and was given a GAF score of 60.  In regard to his assigned GAF score, the VA examiner noted that the Veteran was dressed properly, hygiene was good, and he complained of poor sleep, irritability, and poor interpersonal relations.  His functional ability was, therefore, judged to be at 60.  

A September 19, 2011 VA authorized examination included a review of the claims file.  The Veteran described current symptoms of nightmares, sadness, anxiety, fear, difficulty sleeping, irritability, and anger.  The Veteran avoided going to movies out of fear of the amount of people around.  The VA examiner stated that the Veteran's symptoms were severe.  His symptoms were constant, continuous, and ongoing.  The Veteran reported that his symptoms affected his total daily functioning.  He reported that he did not feel close to loved ones even though he would like to be.  He had trouble with sleep.  He had nightmares and was anxious when he woke up.  The Veteran did not have a history of violent behavior and did not indicate any history of suicide attempts.  The Veteran was treated with medication and psychotherapy.  He had not been hospitalized for psychiatric reasons.  

The Veteran reported that he saw his father twice a month and that they had a good relationship.  He reported no major differences in his relationship with his mother or sisters.  He indicated that he was reserved and distant, but the relationships were good and similar to that prior to service.  The Veteran was married at the time of the examination, had been married for two years, and was in marriage therapy.  The Veteran worked as a truck driver for the past seven years.  He indicated that his relationship with supervisors and coworkers was fair.  He had not lost any time from work due to PTSD.

The Veteran reported that there had been major changes in his daily activities.  He lost joy in things, was easily startled, and was always on edge.  He did not socialize, was easily aggravated, and was put into a survival-type mode.  He reported that these social functioning changes occurred within the last year.  

The Veteran was diagnosed with PTSD and he had a secondary diagnosis of major depressive disorder.  The VA examiner stated that major depressive disorder was likely related to PTSD and the symptoms of each mental disorder could not be delineated from each other.  The Veteran had a GAF score of 53.  

The examiner stated in conclusion that the Veteran had difficulty with self care due to sleep, poor family role functioning due to communication deficits, and limited recreational pursuits due to hypervigilance.  The effects of PTSD symptoms on the Veteran's employment and overall quality of life included difficulty with reality testing, controlling anger, and vigilance.  The Veteran was intermittently unable to perform activities of daily living (but could provide self-care) because of loss of purpose and drive.  The examiner stated that the Veteran's psychiatric symptoms caused occupational and social impairment with deficiencies in most areas such as work, family relations, mood, judgment, or thinking due to the following symptoms: difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  The Veteran was unable to establish and maintain effective work and social relationships because he perceived them as a threat to be guarded against.  He had difficulty maintaining effective family role functioning because he did not know how to express himself.  He had intermittent inability to perform recreation or leisurely pursuits because he did not relax in order to enjoy himself.  The Veteran did not pose any threat or danger of injury to self or others.  

Prior to September 19, 2011

Prior to September 19, 2011 VA treatment records, a VA authorized examination, and lay evidence show that the Veteran's PTSD symptoms include anxiety and depression, sleep impairment, irritability, problems with concentration, reported suicidal ideation, difficulty in establishing and maintaining effective work and social relationships, and disturbances of motivation and mood.  

Prior to September 19, 2011, the Veteran exhibits PTSD symptomatology as described for 30 percent and 50 percent evaluations.  In that regard, the Veteran's symptoms such as depressed mood, anxiety, chronic sleep impairment are characteristic of his 30 percent assigned evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The Veteran, however, also is shown to have disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships as described for a higher 50 percent evaluation.  Id.  The Board notes, that the Veteran additionally reported symptoms related to suicidal ideation in a April 2007 lay statement, though he did not report suicidal ideation at the time of a March 2007 VA examination or in later treatment reports.  The Board finds that prior to September 19, 2011, the Veteran's overall disability picture, as evidenced by the record, is most consistent with a higher 50 percent evaluation where his PTSD results in occupational and social impairment with reduced reliability and productivity due to the symptomatology described above.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Prior to September 19, 2011, the Veteran's GAF scores ranged from 57 to 60, and reflect moderate symptoms or moderate difficulty in social and occupational functioning.  See DSM-IV at 46-47.  The Board finds that the Veteran's moderate PTSD symptomatology is consistent with a 50 percent rating.  The Board finds that a higher 50 percent rating for PTSD is warranted based on the evidence of record.

The Board finds that a higher 70 percent evaluation is not warranted where, prior to September 19, 2011, the Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to the symptoms described for a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Although the Veteran was shown to have some deficiencies in work, family relations, and mood, he was not shown to have deficiencies with judgment or thinking.  Mental status examinations completed during the Veteran's March 2003 VA examination and during the course of his VA treatment do not reflect any problems with judgment and thinking.  The Veteran did not have any evidence of obsessional rituals as described for a 70 percent evaluation.  His speech was not illogical, obscure, or irrelevant as described for a 70 percent evaluation.  The Veteran was shown to have symptoms of anxiety and depression; however, his symptoms did not affect his ability to function independently, appropriately, and effectively.  A March 2007 mental status examination did not reflect impaired impulse control, spatial distortion, or neglect of personal appearance or hygiene.  The Veteran may have had some difficulty adapting to stressful circumstances due to PTSD, as evidenced by his problems with anxiety; however, these symptoms were considered in assigning his 50 percent evaluation for PTSD.  The Veteran described symptoms of suicidal ideation in April 2007; however, suicidal ideation was not shown at the time of his March 2007 VA examination or in later treatment reports.  The Board finds that prior to September 19, 2011, evidence of record did not reflect an inability to establish and maintain effective relationships.  The September 2011 VA authorized examination shows that the Veteran experienced a decrease in his social functioning during the course of this appeal.  However, prior to September 19, 2011, the Veteran's PTSD symptoms were shown to be moderate in degree.  The Board finds, overall, that prior to September 19, 2011, the Veteran's disability picture is not consistent with a higher 70 percent evaluation for PTSD.  

From September 19, 2011

From September 19, 2011, medical evidence of record shows that the Veteran is additionally shown to have deficiencies in most areas such as work, family relations, mood, judgment, or thinking due symptoms described for a higher 70 percent evaluation including difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The Veteran reported social functioning changes which occurred within the last year.  The Board finds, based on findings from the September 2011 VA authorized examination that an increased 70 percent evaluation is warranted.  

The Veteran's September 2011 VA examination shows that he had a lower GAF score of 53.  Although the Veteran has had some increase in the severity of his symptomatology, the Veteran's GAF score continued to show that his symptomatology was moderate.  See DSM-IV at 46-47.  The Board notes, however, that the September 2011 examiner stated, in evaluating the Veteran's symptomatology, that the Veteran's current symptoms were severe, constant, continuous, and ongoing.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that from September 19, 2011 the Veteran is entitled to a higher 70 percent evaluation for PTSD.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2011).   

Both prior to and from September 19, 2011, the record does not indicate total occupational and social impairment, due to such symptoms as described for a 100 percent evaluation for PTSD.  March 2007 and September 2011 VA authorized examinations and VA treatment records show that the Veteran was employed as a truck driver during the course of his appeal and he had not missed time at work due to PTSD symptoms.  Although the Veteran had some impairment in family and social relationships, the Veteran lived with his parents at some time during this appeal, was married and seeking marriage counseling, remained in contact with his sisters, and maintained a fair relationship with his coworkers.  The Board finds that the Veteran's PTSD symptomatology was generally noted to be moderate in degree as evidenced by his GAF scores, with some severe symptomatology noted during his most recent VA examination.  However, his PTSD was not of the severity indicated for a 100 percent rating.

The Board has considered whether the evidence of record reasonably raises the question of whether the Veteran is unemployable due his service-connected PTSD.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  However, in the instant case the Veteran does not contend that he is unemployable due to PTSD, and the evidence of record shows that he is currently employed.  Under these circumstances, the Board finds that a TDIU claim has not been raised by the record. 


	(CONTINUED ON NEXT PAGE)

Consideration of Lay Evidence

In reaching the above conclusions, with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of his PTSD.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to his current symptomatology in lay statements, during his VA authorized examinations, and during the course of his medical treatment.  He is competent to provide such testimony, and the Board finds that the Veteran's statements are credible.  The Board has considered lay evidence in evaluating the Veteran's assigned ratings.  The Veteran's reported symptomatology has already been discussed above.  The Board notes, however, that the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports, where relevant, have been accorded probative weight in this case.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  Based on all of the evidence of record discussed above, the Board continues to find that the Veteran's PTSD symptomatology and the severity of such symptomatology more closely approximates the criteria for a 50 percent evaluation prior to September 19, 2011, and more closely approximates the criteria for a 70 percent evaluation from September 19, 2011.

Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's disability has not been shown to cause interference with employment beyond that contemplated by the Schedule for Rating Disabilities and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disability.  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  There is no indication that the Veteran's PTSD causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).

C.  Conclusion

The Board concludes that prior to September 19, 2011 the evidence supports a 50 percent rating for PTSD.  Resolving the benefit of the doubt in favor of the Veteran, the Board concludes that from September 19, 2011 the evidence supports a 70 percent rating for PTSD. 


	(CONTINUED ON NEXT PAGE)




ORDER

Prior to September 19, 2011, a 50 percent rating, but no more, is granted for PTSD subject to the law and regulations governing the payment of monetary benefits.

From September 19, 2011, a 70 percent rating, but no more, is granted for PTSD subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


